                               Case 2:17-cv-02684-SJF-ARL Document 389-8 Filed 09/12/19 Page 1 of 3 PageID #: 3483
C760188/2387577 - Special Master in Seggos V. Datre
                                                                                              GARVEY DECLARATION EXHIBIT G
                                                                Inv #10749076 Inv #10755250   Total      Pymts for   Pymts for     Total     Balance
                                                                   02/20/18     3/12/2018     Billed     10749076    10755250    Payments     Due
Third Party                  Third Party Lawyer
East End Materials, Inc.     c/o Barbara S. Albom                   1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             166 Mercer Street - Suite 3a
                             New York, NY 10012

Sparrow Construction Corp. Periconi, LLC                            1,940.23      5,673.26    7,613.49    1,940.23        0.00    1,940.23    5,673.26
                           260 Madison Avenue, 15th FL
                           New York, NY 10016

Monaco Construction Corp. Periconi, LLC                             1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                          260 Madison Avenue, 15th FL
                          New York, NY 10016

5 Brothers Farming Corp.     c/o David Antwork                      1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             1757 Merrick Avenue, Suite 205
                             Merrick, NY 11566

Thomas Datre , Jr.           c/o David Antwork                      1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             1757 Merrick Avenue, Suite 205
                             Merrick, NY 11566

ILE Construction Group, Inc. Herrick, Feinstein LLP                 1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             2 Park Avenue
                             New York, NY 10016

Atria Builders, LLC          Sive Paget & Riesel, P.C.              1,940.23      5,673.26    7,613.49    1,940.23        0.00    1,940.23    5,673.26
                             560 Lexington Avenue, 15th Floor
                             New York, NY 10022

Touchstone Homes LLC         Sahn Ward Coschignano & Baker, PLLC 1,940.23         5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             33 Earle Ovington Boulevard, Suite 601
                             Uniondale, NY 11553

Daytree At Cortland Square Inc.
                             Campanelli & Associates, P.C.          1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             1757 Merrick Avenue, Suite 204
                             Merrick, NY 11566

IEV Trucking Corp.           Hogan & Cassell LLP                    1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             500 North Broadway, Suite 153
                             Jericho, NY 11753

Building Dev Corp.           Cohen & Gresser LLP                    1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             800 Third Avenue
                             New York, NY 10022

Dimyon Development Corp. Cohen & Gresser LLP                        1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                         800 Third Avenue
                         New York, NY 10022

New Empire Builder           Desena & Sweeney LLP                   1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             1500 Lakeland Avenue
                             Bohemia, NY 11716

Plus K Construction Inc.     Joshua Fingold Esq.                    1,940.23      5,673.26    7,613.49        0.00        0.00        0.00    7,613.49
                             10 Rockefeller Plaza, 16th Floor
                             New York, NY 10020
                             The Law Office of Olga Vinogradova, P.C.
                             1700 Broadway, Floor 21
                             New York, NY 10019

COD Services Corp.           Jaspan, Schlesinger & Hoffman, LLP     1,940.23      5,673.26    7,613.49    1,940.23        0.00    1,940.23    5,673.26
                             300 Garden City Plaza
                             Garden City, NY 11530
                               Case 2:17-cv-02684-SJF-ARL Document 389-8 Filed 09/12/19 Page 2 of 3 PageID #: 3484
Triton Construction Company,Westermann
                             LLC         Sheehy Keenan Samann & 1,940.23
                                                                Aydelott, LLP     5,673.26       7,613.49     1,940.23      5,673.26     7,613.49          0.00
                            The Omni Building, Suite 702
                            333 Earle Ovington Boulevard
                            Uniondale, NY 11553

Cipriano Excavation Inc.      The Law Office of Mark E. Nadjar, P.C. 1,940.23     5,673.26       7,613.49          0.00         0.00         0.00      7,613.49
                              366 Veterans Memorial Hwy
                              Commack, NY 11725

All Island Masonry & Concrete,Piana
                                Inc. & Gioe                        1,940.23       5,673.26       7,613.49          0.00         0.00         0.00      7,613.49
                             1200 Veterans Memorial Highway 360
                             Hauppauge, NY 11788
                             c/o Vincent J. Trimarco, Jr.
                             Law Office of Vincent J. Trimarco Jr.
                             1038 W Jericho Tpke
                             Smithtown, NY 11787

M&Y Developers Inc.           c/o William A. Ruskin               1,940.23        5,673.26       7,613.49          0.00         0.00         0.00      7,613.49
                              800 Westchester Avenue, Suite N-641
                              Rye Brook, NY 10573

New York Major Constructionc/o
                           Inc.William A. Ruskin               1,940.23           5,673.26       7,613.49          0.00         0.00         0.00      7,613.49
                           800 Westchester Avenue, Suite N-641
                           Rye Brook, NY 10573

The State of New York         NYS Office of the Attorney General     1,940.23     5,673.26       7,613.49     1,940.23      5,673.26     7,613.49          0.00
                              120 Broadway, 26th Floor
                              New York, NY 10271

Basil Seggos                  NYS Office of the Attorney General     1,940.23     5,673.26       7,613.49     1,940.23      5,673.26     7,613.49          0.00
                              120 Broadway, 26th Floor
                              New York, NY 102711

East Coast Drilling NY Inc.   c/o Michael Robert Wood                1,940.23     5,673.26       7,613.49     1,940.23          0.00     1,940.23      5,673.26
                              Cermele & Wood LLP
                              2 Westchester Park Drive, Suite 110
                              White Plains, NY 10604

                                                                    44,625.29   130,484.98     175,110.27    13,581.61     17,019.78    30,601.39    144,508.88

PAYMENTS RECEIVED:
      Document                Payor Name                                                     Date Recd
                6202148       State of New York                                                    3/16/18    (1,940.23)                (1,940.23)
                6202148       State of New York (Basil Seggos)                                     3/16/18    (1,940.23)                (1,940.23)
                   5623       Cermele & Wood LLP                                                   3/23/18    (1,940.23)                (1,940.23)
                6224003       State of New York                                                    3/26/18         0.00    (5,673.26)   (5,673.26)
                6224003       State of New York (Basil Seggos)                                     3/26/18         0.00    (5,673.26)   (5,673.26)
                   2204       Sive Paget & Riesel PC                                               3/29/18    (1,940.23)                (1,940.23)
                  25342       Westermann Sheehy Keenan Samaan & Aydelott LLP                       3/29/18    (1,940.23)                (1,940.23)
                   1649       Periconi LLC                                                          4/2/18    (1,940.23)                (1,940.23)
                   1224       COD Services Corp                                                    4/26/18    (1,940.23)                (1,940.23)
                  25491       Westermann Sheehy Keenan Samaan & Aydelott LLP                        5/7/18         0.00    (5,673.26)   (5,673.26)

                                                                                                             (13,581.61) (17,019.78) (30,601.39)
Case 2:17-cv-02684-SJF-ARL Document 389-8 Filed 09/12/19 Page 3 of 3 PageID #: 3485



C760188/2387577 - Special Master in Seggos V. Datre

                                      Balance
                                       Due
Third Party
East End Materials, Inc.                7,613.49

Sparrow Construction Corp.              5,673.26

Monaco Construction Corp.               7,613.49

5 Brothers Farming Corp.                7,613.49

Thomas Datre , Jr.                      7,613.49

ILE Construction Group, Inc.            7,613.49

Atria Builders, LLC                     5,673.26

Touchstone Homes LLC                    7,613.49

Daytree At Cortland Square Inc.         7,613.49

IEV Trucking Corp.                      7,613.49

Building Dev Corp.                      7,613.49

Dimyon Development Corp.                7,613.49

New Empire Builder                      7,613.49

Plus K Construction Inc.                7,613.49

COD Services Corp.                      5,673.26

Cipriano Excavation Inc.                7,613.49

All Island Masonry & Concrete, Inc.     7,613.49

M&Y Developers Inc.                     7,613.49

New York Major Construction Inc.        7,613.49

East Coast Drilling NY Inc.             5,673.26

                                      144,508.88
